Third Court of Appeals



                                                                   RECEIPT FOR CHECK-OUT RECORD
                                                                                        (CLOSED CASES)


        This is to acknowledge that I have taken receipt of the following items of this record. 1understand that I am fully
responsible for the care and custody of these items. These items will be returned no later than the due date shown
below. These items were received by me in good condition, properly bound and certified by the appropriate Clerk or Court
Reporter if applicable.

 Cause Number:               03-12-00099-CV                                                    Retention Center No.

 Name of Cause: St. Agnes Academy et al v TABC et al
 Items Checked out:
 SEALED: 1 box of administrative record
                                                                                                                                  RECEIVED
                                                                                                                                  MAR 16 2015




 Dale Items Checked Out:                                                                       Date Items are due:    PERMANENT


 Requested By:

 Attorney:         Evan S. Greene
                                                                                   '•Kr 7€
 Signature:
                    Qqc^ut^K^&n.                                                               Driver Lie:

 Bar Card Number:

 Firm/Agency:             Assistant Solicitor General

 Address:        P.O. Box 12548

 'hone Number:              512-936-1845
 * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * >M


 Approved By:             Jeff Kyle
 ***********************************************************************************************************


 Dates Items Returned:                PERMANENT